451 F.2d 359
UNITED STATES of America, Plaintiff-Appellee,v.Harold Delano HAGINS, Defendant-Appellant.
No. 71-2334 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 22, 1971.

Andrew J. MacMaster, Dallas, Tex.  (Court Appointed), for defendant-appellant.
Eldon B. Mahon, U. S. Atty., Charles D. Cabaniss, Asst. U. S. Atty., Dallas, Tex., for plaintiff-appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
In this case the District Court denied the letter motions of the prisoner, Harold D. Hagins, for modification or reduction of a two months sentence for escape from the Federal Correctional Institution, Seagoville, Texas.


2
The motions, on their face, appealed only to the sound discretion of the sentencing court.  The appropriate exercise of that discretion will not be disturbed on appeal.


3
Affirmed.



*
 Rule 18, 5th Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I